PER CURIAM.
We grant the motion for rehearing and vacate our order of December 24, 1990.
The state appeals from an order granting a motion to suppress physical evidence. The trial court based its determination, at least in part, on the Florida Supreme Court’s decision in Bostick v. State, 554 So.2d 1153 (Fla.1989). That decision has been reversed by the United States Su*273preme Court in Florida v. Bostick, — U.S. -, 111 S.Ct. 2382, 115 L.Ed.2d 389 (1991). Accordingly, we reverse and remand to permit the trial court to make express findings of fact after applying the test mandated by Florida v. Bostick.
REVERSED AND REMANDED.
ANSTEAD, HERSEY and WARNER, JJ., concur.